               Case 1:21-cv-05428-RA Document 10 Filed 08/05/21 Page 1 of 1
                                               U.S. Department of Justice
     [Type text]
                                                             United States Attorney
                                                             Southern District of New York
                                                             86 Chambers Street
                                                             New York, New York 10007

                                                             August 4, 2021

     VIA ECF
     Hon. Ronnie Abrams
     United States District Judge
     United States District Court
     40 Foley Square
     New York, New York 10007

             Re:     Shi v. Mayorkas, et al., No. 21 Civ. 5428 (RA)

     Dear Judge Abrams:

              This Office represents the government in the above-referenced mandamus action in which
     the plaintiff seeks an order compelling U.S. Citizenship and Immigration Services (“USCIS”) to
     adjudicate her Application to Register Permanent Residence or Adjust Status (Form I-485). The
     government was served by mail on June 27, 2021, and thus its response to the complaint is due on
     August 30, 2021 under the Federal Rules of Civil Procedure. I write respectfully to request that
     the initial conference currently scheduled for August 16, 2021, be adjourned by approximately one
     month.

              The adjournment is requested because USCIS has scheduled the plaintiff for an interview
     relating to the Form I-485 on August 13, 2021. Following the interview, USCIS anticipates that
     it will be in a better position to determine next steps, which may include taking adjudicative action
     that could render this case moot. Accordingly, the government is not currently requesting an
     extension of the August 30 date for its response to the complaint, but will assess whether such an
     extension is needed following the August 13 interview and may make an appropriate request at
     that time. The government respectfully submits that adjourning the initial conference by
     approximately thirty days (i.e., to the week of September 20, 2021 or thereafter) is in the interests
     of efficiency.

            This is the government’s first request for an adjournment of the initial conference in this
     case. The plaintiff consents to this request.

             I thank the Court for its consideration of this letter.

                                                             Respectfully submitted,
Application granted. The initial pretrial
conference is hereby adjourned until                         AUDREY STRAUSS
September 24, 2021 at 12:45 p.m.                             United States Attorney

                                                       By:    s/ Michael J. Byars
                             SO ORDERED.
                                                             MICHAEL J. BYARS
                                                             Assistant United States Attorney
                                                             Telephone: (212) 637-2793
        _____________________________                        Facsimile: (212) 637-2786
                    Hon. Ronnie Abrams                       E-mail: michael.byars@usdoj.gov
                         August 5, 2021
